DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending, of which 12-15 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 has no antecedent basis for “pairing the computing device and the print device”, possibly due to depending from claim 1 instead of claim 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (PGPUB 2013/0031623), and further in view of Lewis et al (PGPUB 2014/0136828).

Regarding Claim 1:
Sanders teaches a method, comprising: 
receiving, by a print device, data associated with an access request for a computing device (abstract, mobile device may be configured by software to require a user, as a first authentication factor, to present a barcode, such as a Quick Response (QR) Code for image scanning using digital camera componentry built into the mobile device; paragraph 27, in response to the access request, device 100 may display a "Lock Screen" 300, which informs the user that device 100 has been locked; lock Screen 300 may also inform the user that it is necessary to scan a valid graphical image, such as a barcode or matrix barcode ("pass matrix" in FIGS. 3-7), using digital camera componentry 160, in order to gain access; as depicted in FIG. 4, a user may position a pass matrix 400 (e.g., printed on a piece of paper or cardstock) within the view of digital camera componentry 160 in order to capture a digital image of the pass matrix 400; paragraph 41, as part of the multi-factor authentication setup procedure, device 100 may allow a user to enter an arbitrary string of textual characters into a textbox or other GUI component; for example, the user may enter the equivalent of a password of passphrase which device 100 may then encode into a pass matrix such as a QR Code; device 100 may then provide various options for enabling the user to print out a copy of the generated QR Code, such as providing an option for emailing the QR Code (e.g., in image file form) to an email address associated with the user, connecting to a printer to print the QR Code, or transmitting the QR Code to an authorized party for printing or embodying in a security object); and 
printing a set of instructions for accessing the computing device (paragraph 41, device 100 may then provide various options for enabling the user to print out a copy of the generated QR Code, such as providing an option for emailing the QR Code (e.g., in image file form) to an email address associated with the user, connecting to a printer to print the QR Code, or transmitting the QR Code to an authorized party for printing or embodying in a security object).
Sanders does not explicitly teach the data associated with a basic input/output system (BIOS) access request, and the instructions for accessing a BIOS of the computing device.
However, Lewis teaches the concept of receiving data associated with a basic input/output system (BIOS) access request for a computing device, and outputting a set of instructions for accessing a BIOS of the computing device (abstract, technique for managing Unified Extensible Firmware Interface (UEFI) BIOS controlled computing device; paragraph 25, the UEFI BIOS-controlled computing device can act as the access point and randomly generate a password which is displayed in the form of a QR code; FIG. 2 depicts a password randomly generated on a UEFI BIOS-controlled computing device 200 which is displayed in the form of a QR code 220 and used to establish a network connection by an embodiment of the present invention; the user of a mobile device 210 takes a picture of the QR code using an application on the mobile device; the QR code 220 contains the password which is then applied (along with the SSID) to establish the wireless connection locally; paragraph 27, mobile device to be used for remote management of a UEFI BIOS of a separate computing device, the remote console application of the present invention translates user input actions as needed before transmitting the user input actions to the UEFI BIOS); and
Sanders teaches wherein the outputting means is printing (paragraph 41).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the BIOS access request teachings of Lewis with the access instruction printing teachings of Sanders, with the benefit of providing a user with means of obtaining secure access to an increased number and variety of locked devices and applications, such as access to a system BIOS, thereby improving user convenience and system utility.

Regarding Claim 5:
Sanders in view of Lewis teaches the method of claim 1.  In addition, Sanders teaches where the data associated with the access request is received from a trusted third party with whom the print device and computing device are registered (paragraph 41, transmitting the QR Code to an authorized party for printing or embodying in a security object); and
Lewis teaches wherein the access request is the BIOS access request (paragraph 25).
The rationale to combine Sanders and Lewis is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 5.

Regarding Claim 6:
Sanders in view of Lewis teaches the method of claim 1.  In addition, Lewis teaches where the instructions include a password to be entered in the BIOS of the computing device (paragraph 25, the UEFI BIOS-controlled computing device can act as the access point and randomly generate a password which is displayed in the form of a QR code; FIG. 2 depicts a password randomly generated on a UEFI BIOS-controlled computing device 200 which is displayed in the form of a QR code 220 and used to establish a network connection by an embodiment of the present invention; the user of a mobile device 210 takes a picture of the QR code using an application on the mobile device; the QR code 220 contains the password which is then applied (along with the SSID) to establish the wireless connection locally).
The rationale to combine Sanders and Lewis is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 6.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Lewis, and further in view of Bradley (PGPUB 2012/0054493).

Regarding Claim 2:
Sanders in view of Lewis teaches the method of claim 1.  In addition, Lewis teaches where the data associated with the BIOS access request is received from the computing device (paragraph 25, the UEFI BIOS-controlled computing device can act as the access point and randomly generate a password which is displayed in the form of a QR code).
Neither Sanders nor Lewis explicitly teaches the method comprising pairing the computing device and the print device.
However, Bradley teaches the concept of pairing a computing device and a print device (paragraph 29, controller and accessory; paragraph 40, accessory is a printer; paragraph 77, the accessory can compute a shared secret and can validate the controller by confirming that the controller has the same shared secret; the accessory and the controller can each display some information that is based on the shared secret; both displays should match if both have the same secret, and a user can be asked to verify the match; alternatively, the accessory and the controller can each use a random challenge to verify that the other has the same shared secret). 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the secure printer pairing teachings of Bradley with the access instruction printing teachings of Sanders in view of Lewis, in order to further improve the security environment by requiring an authenticated pairing process between a printer and a computer prior to allowing the printer to print access information, thereby preventing unauthorized devices and users from obtaining access to locked systems.

Regarding Claim 3:
Sanders in view of Lewis teaches the method of claim 1.
Neither Sanders nor Lewis explicitly teaches where pairing the computing device and the print device comprises: 
validating a state of the computing device; 
providing data to the computing device to allow validation of a state of the print device; and 
storing data received from the computing device to be used when printing instructions for accessing the computing device.
However, Bradley teaches the concept where pairing a computing device and a print device comprises: 
validating a state of the computing device (paragraph 29, controller and accessory; paragraph 40, accessory is a printer; paragraph 77, the accessory can compute a shared secret and can validate the controller by confirming that the controller has the same shared secret; the accessory and the controller can each display some information that is based on the shared secret; both displays should match if both have the same secret, and a user can be asked to verify the match; alternatively, the accessory and the controller can each use a random challenge to verify that the other has the same shared secret); 
providing data to the computing device to allow validation of a state of the print device (paragraph 10, the controller and accessory can establish a shared secret by exchanging respective public keys using additional probes, including a third probe sent by the accessory and a fourth probe sent by the controller; the controller and accessory can each validate that the other device shares the same secret and can each generate a further cryptographic key using the shared secret; thereafter, either device can send a message to the other by encrypting the message using the further cryptographic key and sending the encrypted message within a fifth probe; the receiving device can extract the encrypted message from the fifth probe and decrypt it using the further cryptographic key; in some embodiments, the encrypted message can be sent with authentication data, allowing the recipient to verify the message's origin and integrity; paragraph 77, the accessory and the controller can each use a random challenge to verify that the other has the same shared secret); and 
storing data received from the computing device to be used when printing (paragraph 78, the accessory can generate additional encryption and authentication keys based on the shared secret; the accessory can communicate securely with the controller using the additional keys; the accessory can use the keys to encrypt a message, then send the encrypted message in an information element (or other data item) within a probe; similarly, the accessory can receive a probe that contains an encrypted message from the controller and can use the keys to decrypt and authenticate the message; communication through the pairing can continue indefinitely); and 
Sanders teaches printing instructions for accessing the computing device (paragraph 41, as part of the multi-factor authentication setup procedure, device 100 may allow a user to enter an arbitrary string of textual characters into a textbox or other GUI component; for example, the user may enter the equivalent of a password of passphrase which device 100 may then encode into a pass matrix such as a QR Code; device 100 may then provide various options for enabling the user to print out a copy of the generated QR Code, such as providing an option for emailing the QR Code (e.g., in image file form) to an email address associated with the user, connecting to a printer to print the QR Code, or transmitting the QR Code to an authorized party for printing or embodying in a security object).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the secure printer pairing teachings of Bradley with the access instruction printing teachings of Sanders in view of Lewis, in order to further improve the security environment by requiring an authenticated pairing process between a printer and a computer prior to allowing the printer to print access information, thereby preventing unauthorized devices and users from obtaining access to locked systems.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Lewis and Bradley, and further in view of Winklevoss et al (US 10,269,009).

Regarding Claim 4:
Sanders in view of Lewis and Bradley teaches the method of claim 3.
Neither Sanders nor Lewis nor Bradley explicitly teaches where pairing the computing device and the print device comprises storing a secure key in the print device and where the data associated with the BIOS access request includes the secure key.
However, Winklevoss teaches the concept where pairing a computing device and a print device comprises storing a secure key in the print device and where the data associated with the an access request includes the secure key (col 13 line 18-26, one or more accounts accessed using the keys corresponding to the account; col 36 line 46-59, isolated computer 30 may also be used in conjunction with, e.g., one or more printers or other writing devices, to print the key pairs or may be used otherwise to arrange for the storage of one or more aspects and/or portions (or segments or coded and/or encrypted segments) of the key pairs; a printer 32 or other writing device to write, print, or otherwise store the keys may be provided with the isolated computer 30; such printer(s) and/or other writing device(s) may be connected, directly and/or indirectly, to the isolated computers, such as through hardwire, wireless, or other connection); and
Lewis teaches wherein the access request is a BIOS access request (paragraph 25).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine stored secure key teachings of Winklevoss with the access instruction printing teachings of Sanders in view of Lewis, in order to allow a printer to print a required key for accessing a secure account without requiring the key to be transmitted during the attempt, thereby maintaining the key in isolation and preventing the key from being intercepted during electronic communication such as when a print job is sent to the printer from a networked computer.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Lewis, and further in view of Intel (“BIOS Recovery Update Instructions”, taken from archive.org dated March 27, 2016).

Regarding Claim 7:
Sanders in view of Lewis teaches the method of claim 1.
Neither Sanders nor Lewis explicitly teaches where the instructions describe a process for restoring the computing device to a known valid state.
However, Intel teaches the concept where instructions describe a process for restoring a computing device to a known valid state (page 1, BIOS Recovery Update Instructions; “Before initiating a BIOS update, be sure to read and precisely follow the instructions included in this document. You may wish to print the instructions for easy reference.”; page 2, After any BIOS update, Intel recommends the following steps: 1. Press F2 during boot to enter BIOS Setup; 2. Press F9 to set BIOS default values).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the instructions for restoring BIOS defaults teachings of Intel with the access instruction printing teachings of Sanders in view of Lewis, in order to provide a user with a detailed set of instructions for resetting a system BIOS, thereby allowing a user to overcome any critical errors resulting from previous attempts to update or experiment with the BIOS or BIOS settings.

Claim(s) 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley, and further in view of Sanders and Lewis.

Regarding Claim 8:
Bradley teaches a computing device (paragraph 29, pairing process between controller and accessory), comprising: 
a pairing module to validate a state of a print device (paragraph 29, controller and accessory; paragraph 40, accessory is a printer; paragraph 77, the accessory can compute a shared secret and can validate the controller by confirming that the controller has the same shared secret; the accessory and the controller can each display some information that is based on the shared secret; both displays should match if both have the same secret, and a user can be asked to verify the match; alternatively, the accessory and the controller can each use a random challenge to verify that the other has the same shared secret), to provide state information to the print device allowing the print device to validate a state of the computing device (paragraph 10, the controller and accessory can establish a shared secret by exchanging respective public keys using additional probes, including a third probe sent by the accessory and a fourth probe sent by the controller; the controller and accessory can each validate that the other device shares the same secret and can each generate a further cryptographic key using the shared secret; thereafter, either device can send a message to the other by encrypting the message using the further cryptographic key and sending the encrypted message within a fifth probe; the receiving device can extract the encrypted message from the fifth probe and decrypt it using the further cryptographic key; in some embodiments, the encrypted message can be sent with authentication data, allowing the recipient to verify the message's origin and integrity; paragraph 77, the accessory and the controller can each use a random challenge to verify that the other has the same shared secret), and to store a security value in the print device upon successful validation of the print device and the computing device (paragraph 78, the accessory can generate additional encryption and authentication keys based on the shared secret; the accessory can communicate securely with the controller using the additional keys; the accessory can use the keys to encrypt a message, then send the encrypted message in an information element (or other data item) within a probe; similarly, the accessory can receive a probe that contains an encrypted message from the controller and can use the keys to decrypt and authenticate the message; communication through the pairing can continue indefinitely).
Bradley does not explicitly teach an access module to, in response to an attempt to access the computing device, transmit the security value to the print device to control the print device to print instructions for accessing the computing device.
However, Sanders teaches the concept of an access module to, in response to an attempt to access a computing device, transmit a security value to a print device to print instructions for accessing the computing device (abstract, mobile device may be configured by software to require a user, as a first authentication factor, to present a barcode, such as a Quick Response (QR) Code for image scanning using digital camera componentry built into the mobile device; paragraph 27, in response to the access request, device 100 may display a "Lock Screen" 300, which informs the user that device 100 has been locked; lock Screen 300 may also inform the user that it is necessary to scan a valid graphical image, such as a barcode or matrix barcode ("pass matrix" in FIGS. 3-7), using digital camera componentry 160, in order to gain access; as depicted in FIG. 4, a user may position a pass matrix 400 (e.g., printed on a piece of paper or cardstock) within the view of digital camera componentry 160 in order to capture a digital image of the pass matrix 400; paragraph 41, as part of the multi-factor authentication setup procedure, device 100 may allow a user to enter an arbitrary string of textual characters into a textbox or other GUI component; for example, the user may enter the equivalent of a password of passphrase which device 100 may then encode into a pass matrix such as a QR Code; device 100 may then provide various options for enabling the user to print out a copy of the generated QR Code, such as providing an option for emailing the QR Code (e.g., in image file form) to an email address associated with the user, connecting to a printer to print the QR Code, or transmitting the QR Code to an authorized party for printing or embodying in a security object).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the access instruction printing teachings of Sanders with the printer pairing teachings of Bradley, in order to utilize a securely authenticated printer pairing to generate access instructions for locked devices and applications, thereby allowing a user to secure accounts and systems with a visual token instead of trying to remember complex passwords or keys.
Neither Bradley nor Sanders explicitly teaches, the attempt is an attempt to access a basic input/output system (BIOS) of the computing device, and the instructions for accessing the BIOS of the computing device.
However, Lewis teaches the concept wherein, in response to an attempt to access a BIOS of a computing device, outputting instructions for accessing the BIOS of the computing device (abstract, technique for managing Unified Extensible Firmware Interface (UEFI) BIOS controlled computing device; paragraph 25, the UEFI BIOS-controlled computing device can act as the access point and randomly generate a password which is displayed in the form of a QR code; FIG. 2 depicts a password randomly generated on a UEFI BIOS-controlled computing device 200 which is displayed in the form of a QR code 220 and used to establish a network connection by an embodiment of the present invention; the user of a mobile device 210 takes a picture of the QR code using an application on the mobile device; the QR code 220 contains the password which is then applied (along with the SSID) to establish the wireless connection locally; paragraph 27, mobile device to be used for remote management of a UEFI BIOS of a separate computing device, the remote console application of the present invention translates user input actions as needed before transmitting the user input actions to the UEFI BIOS); and
Sanders teaches wherein the outputting means is printing (paragraph 41).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the BIOS access attempt teachings of Lewis with the printer pairing and access instruction printing teachings of Bradley in view of Sanders, with the benefit of providing a user with means of obtaining secure access to an increased number and variety of locked devices and applications, such as access to a system BIOS, thereby improving user convenience and system utility.

Regarding Claim 11:
Bradley in view of Sanders and Lewis teaches the computing device of claim 8.  In addition, Bradley teaches where validating the state of the print device comprises comparing a validation value received from the print device to an expected value (paragraph 77, the accessory can compute a shared secret and can validate the controller by confirming that the controller has the same shared secret; the accessory and the controller can each display some information that is based on the shared secret; both displays should match if both have the same secret, and a user can be asked to verify the match; alternatively, the accessory and the controller can each use a random challenge to verify that the other has the same shared secret).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Sanders and Lewis, and further in view of Winklevoss.

Regarding Claim 9:
Bradley in view of Sanders and Lewis teaches the computing device of claim 8.  In addition, Lewis teaches where the instructions for accessing the BIOS of the computing device include instructions for entering the password in the BIOS of the computing device (paragraph 25, the UEFI BIOS-controlled computing device can act as the access point and randomly generate a password which is displayed in the form of a QR code; FIG. 2 depicts a password randomly generated on a UEFI BIOS-controlled computing device 200 which is displayed in the form of a QR code 220 and used to establish a network connection by an embodiment of the present invention; the user of a mobile device 210 takes a picture of the QR code using an application on the mobile device; the QR code 220 contains the password which is then applied (along with the SSID) to establish the wireless connection locally).
Neither Bradley nor Sanders nor Lewis explicitly teaches where the pairing module also stores a BIOS password in the print device.
However, Winklevoss teaches the concept where a pairing module stores a password in a print device (col 13 line 18-26, one or more accounts accessed using the keys corresponding to the account; col 36 line 46-59, isolated computer 30 may also be used in conjunction with, e.g., one or more printers or other writing devices, to print the key pairs or may be used otherwise to arrange for the storage of one or more aspects and/or portions (or segments or coded and/or encrypted segments) of the key pairs; a printer 32 or other writing device to write, print, or otherwise store the keys may be provided with the isolated computer 30; such printer(s) and/or other writing device(s) may be connected, directly and/or indirectly, to the isolated computers, such as through hardwire, wireless, or other connection); and
Lewis teaches wherein the password is a BIOS password (paragraph 25).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine stored secure key teachings of Winklevoss with the printer pairing and access instruction printing teachings of Bradley in view of Sanders and Lewis, in order to allow a printer to print a required key for accessing a secure account without requiring the key to be transmitted during the attempt, thereby maintaining the key in isolation and preventing the key from being intercepted during electronic communication such as when a print job is sent to the printer from a networked computer.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Sanders and Lewis, and further in view of Intel.

Regarding Claim 10:
Bradley in view of Sanders and Lewis teaches the computing device of claim 8.
Neither Bradley nor Sanders nor Lewis explicitly teaches where the instructions for accessing the BIOS of the computing device also include instructions for restoring to a known valid state, one of: the BIOS of the computing device and an operating system of the computing device.
However, Intel teaches the concept wherein instructions for accessing a BIOS of a computing device also include instructions for restoring to a known valid state, one of: the BIOS of the computing device and an operating system of the computing device (page 1, BIOS Recovery Update Instructions; “Before initiating a BIOS update, be sure to read and precisely follow the instructions included in this document. You may wish to print the instructions for easy reference.”; page 2, After any BIOS update, Intel recommends the following steps: 1. Press F2 during boot to enter BIOS Setup; 2. Press F9 to set BIOS default values).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the instructions for restoring BIOS defaults teachings of Intel with the printer pairing and access instruction printing teachings of Bradley in view of Sanders and Lewis, in order to provide a user with a detailed set of instructions for resetting a system BIOS, thereby allowing a user to overcome any critical errors resulting from previous attempts to update or experiment with the BIOS or BIOS settings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                         
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491